DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2005/0094007) in view of Hara (8,305,458).
As to claim 1, Nomura et al disclose (fig. 1) an imaging apparatus (imaging apparatus), (paragraph [0004]) comprising (fig. 2) a solid-state image sensor (213), (paragraph [0067]) with Bayer array structure (Bayer arrangement), (paragraph [0005]) in which a first line, where red pixels (R) and first green pixels (G) are alternately (alternately) arranged in a horizontal direction (horizontal direction), and a second line, where blue (B) pixels (pixels) and second green (G) pixels (pixels) are alternately (alternately) arranged in the horizontal direction (horizontal direction) are alternately arranged in a vertical direction (vertical direction), (paragraphs [0004], [0005], [0012], [0016], [0077]), the imaging apparatus (imaging apparatus) comprising: (fig. 6) a calculation circuit (334) configured to calculate (computing) a first value (first estimation value) and a second value (second estimation value), (paragraph [0020]) for each predetermined image area (image on pixel) of image data (image data), (paragraphs [0075], [0080]) output from (fig. 2) the solid-state image sensor (213), the first value (first estimation value) being a mean value 
As to claim 2, Nomura et al disclose (fig. 1) the imaging apparatus (imaging apparatus), (paragraph [0004]) wherein the calculation circuit (334) calculates (calculates), (paragraphs [0020]-[0024]) for two of the image areas (images on pixels) whose positions are apart from each other by 2 pixels (pixels) in each of the horizontal and vertical directions (horizontal and 
As to claim 3, Nomura et al disclose (fig. 1) the imaging apparatus (imaging apparatus) wherein (fig. 6) the calculation circuit (334) determines a direction (direction) to which one of the two image areas (images on pixels) is to be shifted (shifted) in accordance with a head color (color component) of the other of the two image areas (images on pixels), (paragraphs [0020]).
As to claim 4, Nomura et al disclose (fig. 1) the imaging apparatus (imaging apparatus) wherein (fig. 6) the calculation circuit (334) calculates (calculates), for four of the image areas (images on pixels), four of the first values (first estimation values) and four of the second values (second estimation values), and from a first of the image area (image on pixel) of the four image areas (images on pixels), a second of the image area (image on pixels) is shifted by 2 pixels in the horizontal direction (horizontal direction), a third of the image area (image on pixel) is shifted (shifted) by 2 pixels (pixels) in the vertical direction (vertical direction), and a fourth of the image area (images on pixel) is shifted (shifted) by 2 pixels (pixels) in each of the horizontal (horizontal direction) and vertical directions (vertical direction), (paragraphs [0012]-[0013], [0020], [0024]).
As to claim 5, Nomura et al disclose (fig. 1) the imaging apparatus (imaging apparatus) wherein the calculation circuit (334) calculates (calculates) the first value (first estimation value) and the second value (second estimation value) by excluding a different pixel (difference pixel), (paragraphs [0012], [0020]), the different pixel (difference pixel) being different (difference) from a normal first green pixel (G) exists at a position of the first green pixel (G) or a normal second green pixel (G) exists at a position of the second green pixel (G pixel) in the image area (213), (paragraphs [0012]-[0013], [0020], [0078], [0095]).
As to claim 6, Nomura et al disclose (fig. 1) an image processing apparatus (image processing apparatus), (paragraph [0004]) comprising: (fig. 6) a calculation circuit (334) configured to calculate (computing) a first value (first estimation value) and a second value (second estimation value), for each predetermined image area (images on pixels) of image data (image data), (paragraphs [0075], [0080]) output from (fig. 2) a solid-state image sensor (213) with Bayer array structure (Bayer arrangement), (paragraph [0005]) in which a first line, where red pixels (R pixels) and first green pixels (G pixels) are alternately (alternately) arranged in a horizontal direction (horizontal direction), and a second line, where blue pixels (B pixels) and second green pixels (G pixels) are alternately (alternately) arranged in the horizontal direction (horizontal direction), are alternately (alternately) arranged in a vertical direction (vertical direction), the first value (first estimation value) being a mean value (mean) of the first green pixels (G pixels) and the second value (second estimation value) being a mean value (mean) of the second green pixels (G pixels), (paragraphs [0004]-[0005], [0012], [0016], [0077]), an interpolation operating circuit (331-1, 331-2, 332-1, 332-2, 333-2) configured to perform, for a plurality of the image areas (images on pixels), an interpolation operation (interpolation processing) by using a plurality of the first values (GA, EA) and a plurality of the second values (GF, EF), (paragraphs [0092]-[0094]). Nomura et al fail to disclose a first center of gravity represented by each of the first values and a second center of gravity represented by each of the second values match each other. Hara discloses (fig. 5) a first center of gravity (R pixel center of gravity position) represented by each of the first values (α) and a second center of gravity (R pixel center of gravity position) represented by each of the second values (β) match (match, equal, same ) each other, (column 5 line 26-31, column 6, lines 58-67, column 7, lines 1-19, lines 55-62, column 8, lines 10-30). It would have been obvious to one of ordinary skill in the 
As to claim 7, Nomura et al disclose (fig. 1) the image processing apparatus (image processing apparatus) wherein (fig. 6) the calculation circuit (334) calculates (computing), for two of the image areas (images on pixels) whose positions are apart from each other by 2 pixels (pixels) in each of the horizontal (horizontal direction) and vertical directions (vertical direction), two of the first values (GA, EA) and two of the second values (GF, EF), (paragraphs [0092]-[0094]).
As to claim 8, Nomura et disclose (fig. 1) an image processing method (image processing) comprising: (334) calculating (computing) a first value (first estimation value) and a second value (second estimation value), for each predetermined image area (images on pixels) of image data (image data) output from (fig. 2) a solid-state image sensor (213) with Bayer array structure (Bayer arrangement) in which a first line, where red pixels (R pixels) and first green pixels (G pixels) are alternately (alternately) arranged in a horizontal direction (horizontal direction), and a second line, where blue pixels (B pixels) and second green pixels (G pixels) are alternately (alternately) arranged in the horizontal direction (horizontal direction), are alternately (alternately) arranged in a vertical direction (vertical direction), the first value (first estimation value) being a mean value (mean value) of the first green pixels (G pixels) and the second value (second estimation value) being a mean value (mean value) of the second green pixels (G pixels), performing an interpolation operation (interpolation processing) by using a plurality of the first values (first estimation value, first interpolation values) and a plurality of the second values 
As to claim 9, Nomura et al disclose (fig. 1) the imaging apparatus (imaging apparatus), (paragraph [0004]) wherein the calculation circuit (334) calculates (calculates), (paragraphs [0020]-[0024]) for two of the image areas (images on pixels) whose positions are apart from each other by 2 pixels (pixels) in each of the horizontal and vertical directions (horizontal and vertical directions), two of the first values (GA, EA) and two of the second values (GF, EF), (paragraphs [0092]-[0094]).
As to claim 10, Nomura et al disclose (fig. 1) a computer readable recording medium (222) that records (processes) an image processing program (program) for causing a computer (computer) to execute (perform), (paragraphs [0017], [0025], [0076], [0071]): (fig. 6) (334) calculating (computing) a first value (first estimation value) and a second value (second 
As to claim 11, Nomura et al disclose (fig. 1) the recording medium (222), (paragraphs [0017], [0025], [0067], [0071]) wherein the calculation circuit (334) calculates (calculates), (paragraphs [0020]-[0024]) for two of the image areas (images on pixels) whose positions are apart from each other by 2 pixels (pixels) in each of the horizontal and vertical directions (horizontal and vertical directions), two of the first values (GA, EA) and two of the second values (GF, EF), (paragraphs [0092]-[0094]).
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DON J WILLIAMS/Examiner, Art Unit 2878




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878